CARPENTER, J.
This is an action brought by the plaintiff against Charles Kazenjian and Margaret Kazenjian, his *67wife, to recover payment of a negotiable promissory note dated January 17, 1914, for $1,000.00, payable to John Ashjian, said note having -been transferred by said John Ashjian to said Charles -Simonian.
For plaintiff: Frank II. Wildes.
For defendants: Louis V. Jackvony.
The case was tried before a jury in February, 1927, and a verdict was returned by the jury in favor of the plaintiff for the sum of $1,170.00 against both defendants. Thereupon, within due time, the defendants filed a motion for a new trial, alleging the following grounds:
1. The verdict is against the law.
2. The verdict is against the evidence and the weight thereof.
8. The verdict is against the law and the evidence.
4. That the damages awarded are excessive.
5. That the defendants have discovered new and material evidence in said case which they had not discovered at the time of the trial thereof and which they could not with reasonable diligence have discovered at any time previous to the trial of said case as by affidavits to be filed in court will be fully set forth, said affidavits being made a part of this motion.
The defendants apparently abandoned their fifth ground, as no affidavits have been brought to the attention of the Court in said cause.
It appeared from the evidence produced at the trial that the defendants became indebted to one John Ashjian and gave to said Ashjian as evidence of said debt a negotiable promissory note for $1,000.00, which note is in the usual form and appears among the exhibits in said case. The note was transferred and made payable to Charles -Simonian, the plaintiff in this case, and upon the note this action is founded.
The defendants contended that at the time the note was transferred, which transfer took place some time a-fter the maturity of the note, there was due on said note the sum of $100.00; that they -had previously paid John Ashjian, the original holder of said note $900.00, for which they received a receipt, said receipt being produced in evidence and particularly refers to the note in question.
The original holder of the note, John Ashjian, testified that Kazenjian brought him $900.00 and advised him that Simonian had given him $900.00 to pay on the note and that he would get the other $100.00, and that when he had paid $1,000.00 he desired the note to be transferred to Simonian. This Ashjian did, as appears on the note.
Simonian testified that he had given Kazenjian $1,000.00 to pay to Ashjian and that Kazenjian had given to him as evidence of said payment the note in question, and that no part of the note had been paid to him.
There was considerable other evidence in the case which more or less tended to cloud the issue, but apparently from their verdict the jury believed the testimony of Simonian and Ashjian and decided that at the time the note was transferred to Simonian, Kazenjian and his wife owed on the note $1,000.00.
The Court feels that the jury were justified in their findings and that substantial justice has been done.
Motion for a new trial denied.